1
2                                                                        JS-6

3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   SUZANNA SUKIASYAN, an individual,             Case No. 2:18-cv-10356 R (GJSx)
12               Plaintiff,
                                                   JUDGMENT GRANTING
13   v.                                            DEFENDANT TARGET
                                                   CORPORATION’S MOTION FOR
14   TARGET CORPORATION,                           SUMMARY JUDGMENT
     STARBUCKS CORPORATION; and
15   DOES 1 to 12,
16
               Defendants.
17   _________________________________
18
19
20         TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
21   RECORD:
22         This matter came for hearing before this Court on November 18, 2019, the
23   Honorable R. Gary Klausner, District Judge Presiding, on a Motion for Summary
24   Judgment by defendant Target Corporation. The evidence presented having been
25   fully considered, the issues having been duly heard, and a decision having been
26   duly rendered,
27   ///
28   ///
                                            1
                                          ORDER
1          IT IS ORDERED AND ADJUDGED that plaintiff Suzanna Sukiasyan take
2    nothing, that this action be dismissed on the merits with prejudice, and that
3    defendant Target Corporation recover its costs.
4
5    Dated: November 27, 2019
6                                           ______________________________
                                            HON. R. GARY KLAUSNER
7                                           United States District Court Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                                           ORDER
